
	

115 S232 IS: To terminate the EB–5 Visa Program and to reallocate the employment creation visas to the other employment-based visa classifications.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 232
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2017
			Mrs. Feinstein (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To terminate the EB–5 Visa Program and to reallocate the employment creation visas to the other
			 employment-based visa classifications.
	
	
		1.Termination of employment creation visa classification
 (a)In generalSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is repealed. (b)Reallocation to other employment-Based visa classificationsSection 203(b) of such Act (8 U.S.C. 1153(b)) is amended—
 (1)in paragraph (1), by striking 28.6 percent and inserting 30.4 percent; (2)in paragraph (2), by striking 28.6 percent and inserting 30.4 percent;
 (3)in paragraph (3), by striking 28.6 percent and inserting 30.4 percent; and (4)in paragraph (4), by striking 7.1 percent and inserting 8.8 percent.
				2.Conforming amendments
 (a)Immigration and Nationality ActTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended— (1)in section 202—
 (A)in subsection (a)(5)(A), by striking (4), or (5) and insert or (4); and (B)in subsection (e)(3), by striking through (5) and inserting through (4);
 (2)in section 203(b)(1), in the matter preceding subparagraph (A), by striking paragraphs (4) and (5) and inserting paragraph (4); (3)in section 204(a)(1)—
 (A)by striking subparagraph (H); (B)by redesignating subparagraphs (I), (J), (K), and (L) as subparagraphs (H), (I), (J), and (K), respectively;
 (C)in subparagraph (H), as redesignated, by moving clause (iv) 6 ems to the left; and (D)by moving subparagraph (K), as redesignated, 4 ems to the left; and
 (4)by striking section 216A (8 U.S.C. 1186b). (b)Repeal of pilot immigration programSection 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) is repealed.
			
